TERRELL, Justice.
This case is a companion case to and grew out of the same motor vehicle accident as Marvin v. Byrd, 67 So.2d 415. The appellant in the instant case was a passenger in the automobile, and a daughter of appellant in the companion case, and was seriously injured. At the trial the jury returned a verdict for $100 for the plaintiff, a new trial was denied and the plaintiff has appealed.
The only question brought here for determination is predicated on the alleged inadequacy of the verdict.
We have carefully examined the evidence and it shows that the plaintiff received a severe laceration on the scalp, a brain concussion and was disorientated as to time and locality. It took several sutures to close the wound, she was given tetanus antitoxin and penicillin and was seen at least four times by the doctor. We do not think the injury caused could be compensated by a verdict of $100. We think the ends of justice require a new trial on the question of damages only.
For which the judgment appealed from is reversed and a new tidal awarded.
Reversed.
ROBERTS, C. J., MATHEWS, J., and HOLT, Associate Justice, concur.